Citation Nr: 1522617	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  10-16 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from July 1954 to January 1958. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO, in part, denied the Veteran's claim for service connection for a bilateral hearing loss disability.  The Veteran appealed the RO's adverse determination to the Board. 

In June 2011, the Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been uploaded to the Veteran's Veterans Benefits Management System (VBMS) electronic claims file.

In a January 2013 decision, the Board, in part, denied service connection for a bilateral hearing loss disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  By a June 2013 Order, the Court vacated the Board's January 2013 decision and remanded this matter to the Board for compliance with instructions contained in a June 2013 Joint Motion for Remand ( JMR) of the appellant and the VA Secretary.  In a March 2014 decision, the Board, in part, remanded the claim for service connection for a bilateral hearing loss disability to the RO for further substantive development consistent with the JMR.  

In an October 2014 decision, the Board, in part, remanded the issue of entitlement to service connection for a left ear hearing loss disability to the RO for further development.  (The Board also denied service connection for a right ear hearing loss disability in its October 2014 decision). 

In January 2015, the Board, in part, remanded the claim for service connection for a left ear hearing loss disability for issuance of a Supplemental Statement of the Case (SSOC).  An SSOC addressing this issue was uploaded to the Veteran's Veterans Benefits Management System in late January 2015.  Thus, the requested development has been completed and the appeal has returned to the Board for further appellate consideration.

The Board notes that the Veteran's representative, Disabled American Veterans (DAV), filed a Motion for Reconsideration/Vacatur of the Board's January 27, 2015 Remand with respect to the issue on appeal.  (See DAV's Motion for Reconsideration/Vacatur and Addendum, dated in early and late March 2015, respectively).  DAV argued that because the Board had failed to provide DAV with an opportunity to provide written argument in support of the claim for service connection for a left ear hearing loss disability prior to the January 2015 Remand, this was a violation of due process of law and required vacatur of the Board's Remand.  Id.  The Board finds this argument to be without legal merit.  DAV addressed the issue on appeal in a December 2014 Informal Hearing Presentation (IHP), which was prior to issuance of the Board's January 2015 Remand.  (See DAV's IHP, received by the Board on December 19, 2014).  DAV also provided an additional written argument in support of the appeal in a March 2015 written argument to the Board.  (See DAV's IHP to the Board, dated in mid-March 2015).  Thus, as DAV has been provided ample opportunity both prior and subsequent to the Board's January 2015 remand of the issue on appeal, the Board finds that there has not been any violation of due process of law and it will proceed with appellate review of the appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

A left ear hearing loss disability was not present during military service or for several decades thereafter and there is no competent evidence of record otherwise linking it to an incident of service origin, to include acoustic trauma.


CONCLUSION OF LAW

A left ear hearing loss disability was not incurred in or aggravated by active military service, nor may left ear sensorineural hearing loss be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137, 1154(a), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3,159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines VA's duty to assist a Veteran in the development of a claim.

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an April 2009 pre-adjudication letter, the RO notified the Veteran of the evidence needed to substantiate his service connection claim for a left ear hearing loss disability.  The letter satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the service connection claim decided herein by the April 2009 letter.

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

Here, the Veteran's service treatment records and post-service VA and private treatment and examination reports have been obtained and associated with the record, along with the Veteran's statements and testimony before the undersigned in June 2011.

The Veteran was also afforded appropriate VA examinations and opinions for his left ear hearing loss disability in May 2014 and, more recently, January 2015 (opinion only) pursuant to the Board's October 2014 remand directives.  Copies of the May 2014 VA examination report and January 2015 opinion, respectively, are of record.  The Board finds the January 2015 VA audiologist's opinion adequate for VA adjudication purposes of the service connection claim decided herein because her opinion addressed the elements for service connection and was supported by medical reasoning and rationale.  

The Veteran's representative has argued that the VA audiologist's January 2015 opinion is inadequate for evaluating the Veteran's claim for service connection for a left ear hearing loss disability for three (3) reasons.  (i) The VA audiologist rejected the Board's finding in its October 2014 remand that the Veteran had confirmed in-service exposure to acoustic trauma that was consistent with the circumstances of his service; (ii) The VA audiologist found the Veteran to have had normal limits of hearing sensitivity at service separation despite a finding of 25 decibels at 500 Hertz (after conversion from ASA units to ISO units), which is considered impaired hearing in the left ear under Hensley v. Brown, 5 Vet. App. 155 (1993); and, (iii) The VA audiologist's reliance on a 2006 study the Institute of Medicine (IOM) was taken out of context because she failed to acknowledge that there has not been any long-term study conducted in order to determine whether there is delayed permanent hearing loss that was directly attributable to noise exposure that developed long after noise exposure.  (See Veteran's representative's March 2015 written argument to the Board).  

The Board finds the Veteran's representative's argument to be without basis in rejecting the validity and probative value of the VA audiologist's January 2015 opinion.  First, while the VA audiologist initially stated in her report that the Veteran did not have any confirmed in-service exposure to acoustic trauma and that he had normal hearing sensitivity at service separation despite a finding of 25 decibel at 500 Hertz, she ultimately concluded that even if a shift at 500 Hertz existed, it was not consistent with or suggestive of noise induced hearing loss or "acoustic trauma".  The VA audiologist reasoned that noise induced hearing loss and/or acoustic trauma were typically present at notching configuration in the 3000-6000 Hertz frequency region, and that the Veteran's hearing thresholds were within normal limits with no such notching configuration in this frequency region in either ear at separation.  Thus, the Board finds the representative's argument without merit and more semantics than anything substantive.  

Finally, regarding the Veteran's representative's argument that the VA audiologist's January 2015 opinion lacks probative value because she referenced the IOM's 2006 study without having acknowledged that no long-term study had actually been completed to discredit the notion that noise-induced hearing loss can manifest many years later, long after the exposure, the Board also finds without merit.  While a long-term study has not been completed on humans to determine whether or not  noise-induced hearing loss can manifest many years later, long after the exposure, this does not negate the scientific conclusions of the IOM as referenced by the VA audiologist.   

For the foregoing reasons, the Board finds the January 2015 VA audiologist's opinion to be adequate in evaluating the Veteran's claim for service connection for a left ear hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining additional VA examinations or opinions concerning the issue decided herein is not necessary.

Additionally, in June 2011, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge. In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The undersigned identified one of the issues at that time as entitlement to service connection for bilateral hearing loss.  (See Hearing Transcript (T.) at page (pg.) 3).  Information was solicited regarding the onset, and post-service history and treatment for the Veteran's hearing loss.  (T. at pages (pgs.) 3-5)).  It was also discussed whether there were any outstanding medical records available for the treatment of his hearing loss.  (See T. at pg. 7).  The Veteran indicated that he did not have any outstanding records to submit in support of the claim for service connection for his left ear hearing loss disability (originally claimed as bilateral hearing loss).  Id.  Therefore, not only was the above-cited issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim" was also fully explained.  See Bryant, 23 Vet. App. at 497.  The hearing discussion did not reveal any evidence that might be available that had not been submitted. 

Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection for a left ear hearing loss disability.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the above-cited service connection claim based on the current record.

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issue decided herein.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim for service connection for a left ear hearing loss disability.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v Principi, 16 Vet. App. 183 (2002). 

II. Analysis

The Veteran seeks service connection for a left ear hearing loss disability. 

After a discussion of the laws and regulations pertaining to service connection and hearing loss claims, the Board will adjudicate the claim for service connection for a left ear hearing loss disability.

Service Connection-general criteria

 Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system (e.g., sensorineural hearing loss), are presumed to have been incurred in service if they manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established for a chronic disease as enumerated for VA compensation purposes, to include organic diseases of the nervous system (e.g., sensorineural hearing loss), a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the tenets of 3.303(b) are applicable to the claim for service connection for a left ear hearing loss disability. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Hearing Loss Criteria

Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court, citing Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) stated in Hensley v. Brown, 5 Vet. App. 155 (1993), that it has held the above regulation, although prohibiting an award of service connection where audiometric test scores are within established limits, does not prevent a veteran from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  See Hensley, supra (noting that a loss of 20 decibels or more could indicate some hearing loss, albeit not meeting the thresholds of 38 C.F.R. § 3.385)).

The Veteran contends that he has a current left ear hearing loss disability due to exposure to noise from aircraft engines while serving on guard duty as an intelligence clerk in a room on the flight line without hearing protection during military service.  He maintains that his duties included briefing and de-briefing the pilots in the hangar's operation room.  He contends that within one year following his discharge from active duty in January 1958, he initially noticed that he experienced diminished hearing acuity while straining to listen to classroom lectures shortly after entering college in September 1958.  The Veteran asserts that very early on, at around this time, he sought treatment for his hearing loss from private physicians, who reportedly advised him that he needed electronic hearing aids for his hearing loss.  (See T. at pages 4-5, received and uploaded to the Veteran's VBMS electronic claims file at pg. 2 in late June 2011).  He also maintains that he had minimal post-service employment noise and recreational exposure from having worked as an electrician in residential and office settings and hunting and shooting with hearing protection, respectively.  (See September 2011 VA examination report). 

The Board will deny the claim for service connection for a left ear hearing loss disability because the preponderance of the evidence of record is against a nexus of this disability to military service.

As an initial matter, the Board notes that a May 2014 audiological examination report reflects that the Veteran had auditory thresholds of 40 or more at 1000-4000 Hertz in the left ear.  Thus, in view of the foregoing, the Veteran has a left ear hearing loss disability as defined by C.F.R. § 3.385.  (See May 2014 VA audiological examination report).  Thus, in view of the foregoing, Hickson element (1), evidence of a current left ear hearing loss disability have been met. 

In regards to Hickson element (2), evidence of an in-service injury or disease, an audiogram was not performed during the Veteran's July 1954 service enlistment examination.  The Veteran scored 15/15 on the whispered and spoken voice test. The Veteran's December 1957 service separation examination report contains audiometer results of 25 decibels, 15 decibels, 5 decibels, zero decibels, and 5 decibels at 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 Hertz, respectively. (These results are after conversion from ASA units to ISO units).  The Board notes that because the Veteran had a 25 decibel loss at 500 Hertz, he had impaired hearing in the left ear under the Hensley standard.   On an accompanying Report of Medical History, the Veteran indicated that he had had ear, nose or throat trouble. The examining physician clarified by reporting that the Veteran had had nose bleeds.

Further consideration is given to the Veteran's statements concerning in-service noise exposure.  The Veteran's military personnel records reflect that he was an administrative clerk typist in the United States Air Force (USAF).  The Board accordingly finds that the provisions of 38 U.S.C.A. § 1154(a) are for application in this case, and the Veteran's statements regarding acoustic trauma from exposure to jet aircraft from working as an intelligence clerk in a room along the flight line are credible, competent, and consistent with the circumstances of his military service and establish that he indeed suffered some type of excessive noise exposure in service. Giving due consideration to the places, types, and circumstances of his service, the Board will accept the Veteran's claim of being exposed to some level of noise in service.  38 U.S.C.A. § 1154(a).  Thus, the Board finds that Hickson element (2), evidence of an in-service injury or disease, is met with respect to the claim for service connection for a left ear hearing loss disability.

Thus, the crux of the claim for service connection for a left ear hearing loss disability hinges on Hickson element 3, evidence of a nexus between current hearing loss and his in-service acoustic trauma.  There are positive and negative opinions that address this element of the claim.  The Board finds, for the reasons outlined below, that the preponderance of the evidence of record weighs against this aspect of the claim.

Evidence in support of the claim for service connection for a left ear hearing loss disability is a July 2011 statement from A.C., D.O.  Dr. A.C. noted that he had treated the Veteran for over thirty years, and that he was diagnosed with hearing loss, and that he attributed his hearing loss to being around airplane engines while in the USAF.  Dr. A.C. opined that the Veteran's hearing loss could be attributed to his service in the USAF.  The Board finds Dr. A. C.'s opinion to lack probative value because he did not review the medical evidence of record nor did he provide any medical rationale or reasoning for his favorable opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Dr. A. C.'s opinion also lacks probative value because it is couched in speculative terms (i.e., hearing loss "could" be related to airplane engines in the USAF).  This statement is, at best, equivocal. There is a long line of cases where the Court has rejected medical opinions as being too speculative.  See e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992) (held that medical evidence which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship; Morris v. West, 13 Vet. App. 94, 97 (1999) (held that a diagnosis stating that the veteran appellant was "possibly" suffering from schizophrenia was also deemed to be too speculative).

Evidence against the claim includes VA examiners' September 2011, May 2014 and January 2015 VA opinions.  During a September 2011 VA examination, the Veteran reported a history of working in an intelligence building, close to a flight line, and guarding planes intermittently, without hearing protection.  He described his post-service vocational noise exposure as an electrician in a residential and office setting as minimal.  He related that he had recreational noise exposure from hunting and shooting, but that he had used hearing protection.  The Veteran reported that both his mother and father had used hearing aids (which the examiner described as "a strong familial involvement"); that there was no history of ear infections, surgeries, aural fullness, skull fracture, ototoxic drug administration, or vertigo.

The September 2011 VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The VA examiner reasoned that the Veteran had a normal whisper test upon enlistment and a normal audiogram with no threshold worse than 10db at separation. He also noted that there was no hearing loss at separation, no documentation of hearing loss within one year of separation, and that there was a strong familial history of hearing loss. 

In essence, the September 2011 VA examiner concluded that, as there was no evidence of hearing loss during service or for many years thereafter, the Veteran's currently diagnosed hearing loss was not related to his reported noise exposure in service.  (See September 2011 VA examination report).  The Board finds the September 2011 VA examiner's opinion to lack probative value and be inadequate upon which to evaluate the Veteran's claim.  The VA examiner based his unfavorable opinion, in part, on an inaccurate premise, namely that there was no hearing loss during service or at separation.  The Board notes that because the Veteran had a 25 decibel loss in the left ear at 500 Hertz, he had impaired hearing in the left ear under the Hensley standard.  This reasoning is incongruous to the Court's holding in Hensley that service connection is not prohibited even if a veteran does not exhibit hearing loss during active duty.  Rather, service connection may still be established if a veteran currently satisfies the criteria of 38 C.F.R. § 3.385, and the evidence links current hearing loss with service.  Hensley , supra. 

In its March 2014 remand directives, the Board requested that the Veteran be scheduled for another VA examination with an opinion that specifically addressed his competent and credible evidence of having had hearing loss within months of active military duty and a continuity of symptoms since service discharge.  VA examined the Veteran in May 2014.  After a review of the entire evidence of record, to include the Veteran's statements of having had continuous hearing loss since he was exposed to in-service acoustic trauma, his service treatment records and the above-cited private and VA medical opinions, the VA audiologist concluded that it was less likely than not (less than 50 percent probability) that the Veteran's left ear hearing loss disability was caused by or a result of military noise exposure. 

The May 2014 VA audiologist reasoned that a 2006 study of the IOM stated there was an insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure would develop long after noise exposure.  The VA audiologist indicated that the IOM panel had concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  Thus, based on the objective evidence (audiograms), the May 2014 VA audiologist opined that there was no evidence on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, to include noise exposure.

In January 2015, the VA audiologist provided an addendum to her May 2014 report, pursuant to the Board's October 2014 remand directives.  In its remand directives, the Board requested that the 2014 VA audiologist clarify the etiology of the Veteran's left ear hearing loss disability, to specifically include the significance, if any, of an elevated auditory threshold of 25 decibels at 500 Hertz at service separation in December 1957, when converted to ISO units.  The VA examiner initially indicated that the Veteran did not have any "confirmed in-service exposure to acoustic trauma."  The VA audiologist related that while the Veteran had reported a history of military noise exposure that was consistent with his military occupational specialty, conceding noise exposure did not necessarily lead to conceding "acoustic trauma" (which was the result of noise exposure) or noise-induced hearing loss.  After a review of the Veteran's electronic record, the VA audiologist concluded that threshold finding of 25 decibels at 500 Hertz at service discharge in 1957 after conversion from ASA to ISO units was within normal limits of hearing sensitivity.  She stated that because of the lack of available records (i.e., pure tone thresholds upon enlistment), that it was not possible to determine whether a significant threshold shift occurred during active duty at 500 Hertz in the left ear.  However, such a shift at 500 Hertz, if it were to exist, was not consistent with or suggestive of noise induced hearing loss or "acoustic trauma."  She reasoned that noise induced hearing loss and/or acoustic trauma was typically presented as notching configuration in the 3000-6000 Hertz frequency region.  As indicated by the VA audiologist, the Veteran's hearing thresholds were within normal limits bilaterally with no such notching configuration in that frequency region in the left ear at [service] separation.  The VA audiologist noted that the record indicated an onset of the Veteran's hearing loss in the left ear sometime following active duty.  The VA audiologist then referenced the findings of the 2006 IOM report, as indicated in her May 2014 report.  Thus, based upon a review of the evidence, it was the VA audiologist's clinical opinion (which was in agreement with her May 2014 opinion), that the Veteran's left ear hearing loss was less likely as not due to military noise exposure.  

The Board finds the VA audiologist's January 2015 opinion to be of high probative value in evaluating the claim for service connection for a left ear hearing loss disability. She provided an adequate rationale based on medical research and literature for her negative nexus opinion.  Nieves, supra.  The VA audiologist reviewed the Veteran's service treatment records, namely his December 1957 service discharge examination report, and post-service private records and VA records, and addressed all theories advance by the Veteran.  Accordingly, the Board has placed greater probative weight on the conclusion of the January 2015 VA audiologist than the other medical opinions of record.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left ear hearing loss disability. 

In addition, as there is no evidence of any left ear sensorineural hearing loss manifested to a compensable degree within one year of the Veteran's discharge from active military service in January 1958, service connection is also not warranted for this disability on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309. 

As discussed above, service connection may also be established by a continuity of symptomatology between a chronic disorder, such as sensorineural hearing loss, and service.  Walker, supra.  Evidence of record includes the Veteran's testimony before the undersigned and the Veteran's written statements asserting a continuity of left ear hearing loss symptomatology since discharge. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

Lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

In this case, the Veteran is competent to report symptoms, such as hearing loss, because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470 . 

The Board finds that the Veteran's reported history of left ear hearing loss and symptomatology since active service, while competent, is nonetheless not credible, as it is inconsistent with the other evidence of record.  While an audiometric examination performed at service discharge in 1957 revealed 25 decibels at 500 Hertz, the January 2015 VA examiner noted that a shift at 500 Hertz from entrance to separation, if it were to exist, was not consistent with or suggestive of noise induced hearing loss or "acoustic trauma."  While he indicated that he had had ear, nose and throat trouble on an accompanying Report of Medical History, this was in reference to nose bleeds.  Indeed, the initial post-service evidence of any subjective complaints of any decreased hearing was not until decades after service separation in January 1958.  Coupled together, the Board finds the Veteran's assertion of continuity of symptomatology of left ear hearing loss to lack credibility.

Consideration is also given to the Veteran's assertion that his left ear hearing loss is related to his active service.  The Board readily acknowledges that the Veteran is competent to report diminished or poor hearing.  However, there is no indication that he is competent to etiologically link his symptoms of left ear hearing loss to his period of military service.  It is accepted that the Veteran worked in an intelligence room close to the flight line during service in the USAF.  However, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating hearing disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

For the foregoing reasons, the claim for service connection for a left ear hearing loss disability must be denied.  In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the above-cited service connection claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is denied.


ORDER

Service connection for a left ear hearing loss disability is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


